DETAILED ACTION
In a communication received on 30 November 2020, the applicants amended claims 1, 9, 10, 16, 17, 21, and 22.
Claims 1-7, 9-13 and 15-29 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 16, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 16, 21, and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1).

With respect to claim 1, Jauquet discloses: a method, implemented by a network application executed by a processor device, for providing a visual network programming platform, the method comprising:
providing a graphical user interface (GUI) to automate network management tasks associated with a computer network comprising a plurality of network devices (i.e., GUI as taught by graphical user interface such as a website/browser in Jauquet, ¶0025)
obtaining, through the GUI, a device queue including information for each respective network device in the computer network (i.e., obtain device information as taught by a holistic view of status of processes and locations, such as a server, in the network in Jauquet, ¶0025-0026)
for each network device in the device queue:
receiving, through the GUI, an execution flow represented by a plurality of graphical icons, each of the plurality of graphical icons being associated with one or a set of corresponding functions or operations (i.e., user input as taught by through a user interface, user defines a sequence of tasks on a first and second server in Jauquet, ¶0035),
wherein the generated network application can be saved into executable software to perform various network management tasks (i.e., store the sequence commands as taught by scheduled processes may be performed through scripts in Jauquet, ¶0027).

Jauquet does not disclose branches of execution selected by a selection icon.  Wiegel, in order to improve the ease of network administration without requiring complex computer language experience (col. 2 lines 27-37), discloses:

wherein the plurality of graphical icons include:
a device selector icon (i.e., service condition symbol fig. 4, 402), configured for determining a customized network command for the respective device currently in the execution flow based on a type of the respective network device (i.e., selects the service identified by the symbol to direct the flow to the corresponding command in col. 16 lines 40-56, and fig. 4, and fig. 5 icons 502 and 504)
at least two command icons, following and branching from the device selector icon, configured for selectively providing the customized network command to the network device based on the type of the respective network device, wherein a first of the command icons is for when the respective network device is a first type (i.e., identifying a first service and corresponding branch in fig. 5 branch 502-518) and a second of the command icons is for when the respective network device is a second type (i.e., identifying a second service and corresponding branch in fig. 5 branch 504-508),
such that the customized network command provided to the device is executable by the respective network device and suitable for retrieving data from the respective network device (i.e., construct and execute network security policy by the network devices in col. 4 lines 24-30); associating, by the processor device, the execution flow with at least one of the network devices in the device queue based on the topological information (i.e., converting and interpreting the graphical policies for corresponding routers, switches, and firewalls in col. 11 lines 30-42, topology information used by to identify where policies should be applied to identified network objects in col. 13 lines 57-67)

associating the first branch of the execution flow with the network device of the first type and the first of the command icons (i.e., a service condition symbol selects the service and associates the customized flow of commands to the first type of service in col. 20 lines 7-22, fig. 5 icon 502),
wherein the receiving further comprises a first branch of the execution flow (i.e., fig. 5 steps 502-518) corresponding to a first of the command icons for the first type of network device and comprises a second branch of the execution flow (i.e., fig. 5 steps 504-508) corresponding to a second of the command icons for the second type of network device (i.e., series of command icons at least in two branches of network policy programming in col. 20 lines 7-22),
 and associating the second branch of the execution flow with the network device of the second type and the second of the command icons (i.e., a service condition symbol selects the second service type and associates the customized flow of commands to the second type of service in col. 20 lines 7-22, fig. 5 icon 504),
wherein the plurality of graphical icons are logically connected to represent a plurality of flows of operation (i.e., using graphical symbols to represent policy action and conditions in col. 4 lines 59-67, fig. 4 and fig. 5); and
generating, by the processor device, a network application based on each respective network device and the execution flow, the network application including instructions for performing at least the first and second branch of execution flows on the respective network device (i.e., graphical representation of the policies and execution con be saved and translated for execution on the network objects in col. 4 line 59 to col. 5 line 11).


With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.

With respect to claim 16, the limitation(s) of claim 16 are similar to those of claim(s) 1.  Therefore, claim 16 is rejected with the same reasoning as claim(s) 1.

With respect to claim 21, the limitation(s) of claim 21 are similar to those of claim(s) 16.  Therefore, claim 21 is rejected with the same reasoning as claim(s) 16.

With respect to claim 26, Jauquet does not disclose branches of execution selected by a selection icon.  Wiegel, in order to improve the ease of network administration without requiring complex computer language experience (col. 2 lines 27-37), discloses: the method of claim 1, wherein the plurality of graphical icons further include:
a device queue icon, before the device selector icon, configured for indicating one or more devices from which data acquisition is conducted (i.e., a destination symbol, 406, as an end point at which data packets are directed  in col. 16 lines 40-56, fig. 4a); and
a data operation icon, following the at least two command icons, configured for manipulating the data retrieved from the device (i.e., for accepting or denying policy operations based on identified service information such as icons 412, 414, 416, in fig. 4a)


With respect to claim 27, the limitation(s) of claim 27 are similar to those of claim(s) 26.  Therefore, claim 27 is rejected with the same reasoning as claim(s) 26.
With respect to claim 28, the limitation(s) of claim 28 are similar to those of claim(s) 26.  Therefore, claim 28 is rejected with the same reasoning as claim(s) 26.
With respect to claim 29, the limitation(s) of claim 29 are similar to those of claim(s) 26.  Therefore, claim 29 is rejected with the same reasoning as claim(s) 26.


Claims 2-6, 11-13, 18 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1), and further in view of Iwamura (US 5,883,621),

With respect to claim 2, Jauquet and Wiegel does not disclose retrieving device queue.  Iwamura, in order to improve control of a network of devices in a visual manner (abstract), discloses the method of claim 1, further comprising: obtaining the device queue by receiving, through the GUI, information provided by a user (i.e., receiving list of devices intended for entry manually by a user as taught by receiving device information through discovery in Iwamura, col. 5 lines 26-33).
The combination or modification of managing and scheduling a sequence of computer environment processes (Jauquet) with the control devices using a topology map (Iwamura) yields 
Based on Jauquet, in view of Wiegel, and further in view of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Iwamura to improve upon those of Jauquet in order to improve control of a network of devices in a visual manner.

With respect to claim 3, Jauquet and Wiegel does not disclose importing information from digital file Iwamura, in order to improve control of a network of devices in a visual manner (abstract), discloses: the method of claim 1, further comprising: obtaining the device queue by importing, through the GUI, information from a digital file (i.e., obtain device list with the intention that the list was imported from a digital file as taught by device information contained in a table used to draw a topology map in Iwamura, col. 7 lines 47-65).
The combination or modification of managing and scheduling a sequence of computer environment processes (Jauquet) with the control devices using a topology map (Iwamura) yields scheduling a sequence of processes using a graphical user interface.  One of ordinary skill in the art would have been motivated to do so in order to improve control of a network of devices in a visual manner.
Based on Jauquet, in view of Wiegel, and further in view of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Iwamura to improve upon those of Jauquet in order to improve control of a network of devices in a visual manner.


receiving, through the GUI, information of a seed network device (i.e., seed device information from an intended origin as taught by determine root node from topology information in Iwamura, col. 5 lines 6-15); and
obtaining the device queue by automatically discovering neighboring network devices of the seed network device, the neighboring network devices being physically or logically connected to the seed network device (i.e., find neighboring devices as taught by determine children and parent nodes in Iwamura, col. 5 lines 6-15).
The combination or modification of managing and scheduling a sequence of computer environment processes (Jauquet) with the control devices using a topology map (Iwamura) yields scheduling a sequence of processes using a graphical user interface.  One of ordinary skill in the art would have been motivated to do so in order to improve control of a network of devices in a visual manner.
Based on Jauquet, in view of Wiegel, and further in view of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Iwamura to improve upon those of Jauquet in order to improve control of a network of devices in a visual manner.

With respect to claim 5, Jauquet and Wiegel does not disclose topology information.  Iwamura, in order to improve control of a network of devices in a visual manner (abstract), discloses: the method of claim 1, wherein the topological information includes connection information between at least two 
The combination or modification of managing and scheduling a sequence of computer environment processes (Jauquet) with the control devices using a topology map (Iwamura) yields scheduling a sequence of processes using a graphical user interface.  One of ordinary skill in the art would have been motivated to do so in order to improve control of a network of devices in a visual manner.
Based on Jauquet, in view of Wiegel, and further in view of Iwamura, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Iwamura to improve upon those of Jauquet in order to improve control of a network of devices in a visual manner.

With respect to claim 6, Jauquet and Wiegel does not disclose network traffic path.  Iwamura, in order to improve control of a network of devices in a visual manner (abstract), discloses: the method of claim 1, wherein the plurality of network devices form a network traffic path and the topological information includes connection information of the plurality of network devices along the network traffic path (i.e., formation of devices described as being along a path in the topology as taught by signal flows between devices in Iwamura, fig. 12, col. 8 lines 57-65).
The combination or modification of managing and scheduling a sequence of computer environment processes (Jauquet) with the control devices using a topology map (Iwamura) yields scheduling a sequence of processes using a graphical user interface.  One of ordinary skill in the art would have been motivated to do so in order to improve control of a network of devices in a visual manner.


With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 2.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 2.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 3.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 3.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 4.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 4.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 6.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 6.

With respect to claim 23, the limitation(s) of claim 23 are similar to those of claim(s) 18.  Therefore, claim 23 is rejected with the same reasoning as claim(s) 18.


Claims 7, 9, 17, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1), and further in view of McGuire (US 2002/0194497 A1).


Based on Jauquet in view of Wiegel, and further in view of McGuire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGuire to improve upon those of Jauquet in order to improve interoperability by adapting to differences in vendor design choices for a given product type.

With respect to claim 9, Jauquet, Wiegel does not disclose neighboring devices.  McGuire, in order to improve interoperability by adapting to differences in vendor design choices for a given product type (¶0039), discloses the method of claim 7, wherein the first type corresponds to a first vendor and the second type corresponds to a second vendor (i.e., management of devices intended for use with multiple vendors as taught by different vendor devices can interoperate with plug-in modules in McGuire, ¶0039).
Based on Jauquet in view of Wiegel, and further in view of McGuire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGuire to improve upon those of Jauquet in order to improve interoperability by adapting to differences in vendor design choices for a given product type.


Based on Jauquet in view of Wiegel, and further in view of McGuire, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of McGuire to improve upon those of Jauquet in order to improve interoperability by adapting to differences in vendor design choices for a given product type.

With respect to claim 22, the limitation(s) of claim 22 are similar to those of claim(s) 17.  Therefore, claim 22 is rejected with the same reasoning as claim(s) 17.


Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1), and further in view of Gao et al. (US 8,386,937 B1).

With respect to claim 15, Jauquet discloses managing and scheduling a seuqnce of computer environment processes (abstract).  Jauquet and Wiegel do(es) not explicitly disclose the following.  Gao, in order to improve administration of a network by providing easy to understand programming functionality with an interactive network topology map (abstract), discloses: the system of claim 10, 
Based on Jauquet in view of Wiegel, and further in view of Gao, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Gao to improve upon those of Jauquet in order to improve administration of a network by providing easy to understand programming functionality with an interactive network topology map.


Claims 19 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1), and further in view of Bagrodia et al. (7,774,440 B1).

With respect to claim 19, Jauquet discloses managing and scheduling a sequence of computer environment processes (abstract).  Jauquet and Wiegel do(es) not explicitly disclose the following.  Bagrodia, in order to enable optimization and reconfiguration of networks based on proposed traffic and network model simulations (abstract), discloses: the method of claim 16, wherein processing the execution results comprises: comparing the execution results of the first and second plurality of flows of operation of the execution flow to determine a network data traffic path between the network devices (i.e., simulated alternate network configurations and traffic patterns are compared to determine optimal routes for traffic in Bagrodia, col. 32 lines 22-44).
Based on Jauquet in view of Wiegel, and further in view of Bagrodia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the 

With respect to claim 24, the limitation(s) of claim 24 are similar to those of claim(s) 19.  Therefore, claim 24 is rejected with the same reasoning as claim(s) 19.


Claims 20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jauquet et al. (US 2010/0318639 A1) in view of Wiegel (US 6,484,261 B1) and Bagrodia et al. (7,774,440 B1), and further in view of Cidon et al. (US 2006/0221843 A1).

With respect to claim 20, Jauquet discloses managing and scheduling a sequence of computer environment processes (abstract).  Jauquet, Wiegel, and Bagrodia do(es) not explicitly disclose the following.  Cidon, in order to eliminate degradation of links by detecting duplex mismatch (¶0004), discloses: the method of claim 19, wherein processing the execution results comprises: comparing the execution results of the first and second plurality of flows of operation of the execution flow to determine whether a duplex mismatch occurs (i.e., comparing test results of unidirectional traffic and bidirectional traffic to determine a duplex mismatch on a link in the path in Cidon, ¶0055).
Based on Jauquet in view of Wiegel and Bagrodia, and further in view of Cidon, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cidon to improve upon those of Jauquet in order to eliminate degradation of links by detecting duplex mismatch.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







3/16/2021

/S. L./Examiner, Art Unit 2447                                                                                                                                                                                                        
/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447